Citation Nr: 1704341	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected diabetes mellitus type II. 

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1964 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2016, the Veteran testified at a video conference hearing before the Board; a copy of the hearing transcript has been associated with the claims file.  

The Board administratively merged the issue of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability 
(TDIU) with the sleep apnea claim on December 22, 2015.  A statement of the case (SOC) has not been issued by the RO for the TDIU claim, however.  The Board previously noted this in a March 2016 decision but did not remand the matter.  To ensure that immediate and appropriate action is taken on this issue, it is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea had its onset in service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his obstructive sleep apnea is due to service or a service-connected disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Turning to the facts of the case, the claims file clearly documents that the Veteran meets the first element of service connection: the file contains more than a decade of medical records documenting obstructive sleep apnea and its treatment.  As to the additional elements - an in-service injury and a link between this injury and the Veteran's current condition - the Board interprets the evidence by giving the Veteran the benefit of the doubt.  Although the service treatment records do not document sleep apnea or sleep issues, the Veteran's mother reported in a June 2009 statement that the Veteran did not snore prior to service and "snore[d] very loudly" after being discharged.  Furthermore, a VA pulmonologist and sleep specialist opined in January 2017 that "[t]here is a greater than 50% chance that the disorder had its onset in service."  Resolving any doubts in the Veteran's favor, the Board therefore determines that sleep apnea began in service and service connection is warranted.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

Remand is necessary to follow the proper procedural requirements for the Veteran's TDIU claim.  The Veteran filed a March 2014 Notice of Disagreement disputing the November 2013 rating decision.  Because the Veteran has not been provided an SOC for this claim, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide an SOC to the Veteran on the issue of entitlement to a TDIU.   The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


